DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the specification is silent regarding an article of manufacture consisting of the claimed components. For example, see the Figures which illustrate much more than the claimed components. 
Claim 10, the specification is silent regarding an insulation mat consisting of fibers, a corrosion inhibitor composition, and a binder. Rather, the specification discloses that a corrosion inhibitor composition may be deposited on a surface of the insulation mat. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2016/0131299 to Mueller in view of USPAP 2008/0171201 to Houpt.
Claims 1 and 10, Mueller discloses an article of manufacture consisting of: an uncured insulation mat consisting of a combination of a plurality of randomly oriented fibers comprising fiberglass fibers or rock wool fibers and a non-phenol formaldehyde (non-PF) composition binder, wherein the uncured insulation mat extends between a first surface and a second surface; a veil attached to the first surface of the uncured insulation mat, wherein the veil is structured to inhibit physical movement of the combination through the veil; a metal sheet attached to the second surface of the uncured insulation mat by a water-containing adhesive contacting the metal sheet and the second surface; and a corrosion inhibitor composition deposited on the combination of the insulation mat, wherein the corrosion inhibitor composition modifies toward neutral a pH of the combination in contact with water from the water-containing adhesive (see entire Mueller document including [0008], [0009] and [0026]). Although the final product of Mueller is cured, the intermediate product is uncured. 
Mueller does not appear to mention applying the corrosion inhibitor before curing but Houpt discloses that it is known in the pipe/building fiberglass insulation product art to apply a corrosion inhibitor onto the surface of a glass fiber mat before curing ([0003] and [0004]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the corrosion inhibitor before or after curing, because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). MPEP 2144.04.
Claims 2 and 10, the combination has an acidic pH and the corrosion inhibitor composition has an alkaline pH ([0013] of Mueller).
Claim 3, the corrosion inhibitor composition comprises a water soluble compound selected from the group consisting of sodium hydroxide, sodium carbonate, sodium bicarbonate, potassium hydroxide, potassium carbonate, potassium bicarbonate, ammonium carbonate, ammonium bicarbonate, monoethanolamine, diethanolamine, triethanolamine and combinations thereof (Table 3 of Mueller).
Claim 5, the corrosion inhibitor composition is deposited on the first surface of the insulation mat ([0012] and Figure 1 of Mueller).
Claim 6, the binder is selected from an acrylic binder, a polyester-type binder, a binder comprising at least one reaction product from a Maillard reaction, and combinations thereof ([0008] of Mueller).
Claim 8, the binder comprises at least one or more of a) at least one reaction product from a Maillard reaction; b) at least one product of a carbohydrate and an amine reactant; and c) at least one product of a reducing sugar reactant and a polycarboxylic acid ammonium salt reactant ([0008] of Mueller).
Claim 9, the metal sheet is galvanized ([0019] of Mueller).
Claim 11, a metal sheet is attached to the second surface by a water-comprising adhesive contacting the metal sheet and the second surface ([0003] of Mueller).
Claim 12, the corrosion inhibitor composition is effective to modify toward neutral a pH of the uncured combination in contact with water from the water-containing adhesive ([0003] of Mueller).
Claim 13, the veil is positioned in contact with a surface of a second, galvanized metal sheet ([0019] and claim 19 of Mueller).
Claim 14, the corrosion inhibitor composition provides passivation of the surface of the second metal sheet ([0013] of Mueller).
Claim 15, the binder comprises at least one reaction product from a Maillard reaction, the uncured composition has an acidic pH, and the corrosion inhibitor composition has an alkaline pH ([0008] of Mueller).

Claims 1-3, 5, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2008/0171201 to Houpt in view of USPAP 2016/0131299 to Mueller.
Claims 1 and 10, Houpt discloses that certain pipe/building fiberglass insulation products consist of an uncured combination of a plurality of randomly oriented (mat) glass fibers and a binder wherein a corrosion inhibitor is sprayed onto the surface of the glass fiber mat before the binder is cured ([0003] and [0004]). Houpt does not appear to mention the insulation product comprising the claimed veil and metal sheet but Mueller discloses that it is known in the art to construct an article of manufacture comprising: an uncured insulation mat comprising a combination of a plurality of randomly oriented fibers comprising fiberglass fibers or rock wool fibers and a non-phenol formaldehyde (non-PF) composition binder, wherein the uncured insulation mat extends between a first surface and a second surface; a veil attached to the first surface of the uncured insulation mat, wherein the veil is structured to inhibit physical movement of the combination through the veil; a metal sheet attached to the second surface of the uncured insulation mat by a water-containing adhesive contacting the metal sheet and the second surface; and a corrosion inhibitor composition deposited on the combination of the insulation mat, wherein the corrosion inhibitor composition modifies toward neutral a pH of the combination in contact with water from the water-containing adhesive (see entire Mueller document including [0008], [0009] and [0026]). Mueller disclose that the insulation product is aesthetically pleasing [0024]. Therefore, it would have been obvious to one having ordinary skill in the art to construct the uncured combination pipe/building insulation product of Houpt with the structure and materials disclosed by Mueller, motivated by a desire to product an aesthetically pleasing insulation product. Although the final product of Houpt is cured, the intermediate product is uncured. 
Claims 2 and 10, the combination has an acidic pH and the corrosion inhibitor composition has an alkaline pH ([0013] of Mueller).
Claim 3, the corrosion inhibitor composition comprises a water soluble compound selected from the group consisting of sodium hydroxide, sodium carbonate, sodium bicarbonate, potassium hydroxide, potassium carbonate, potassium bicarbonate, ammonium carbonate, ammonium bicarbonate, monoethanolamine, diethanolamine, triethanolamine and combinations thereof (Table 3 of Mueller).
Claim 5, the corrosion inhibitor composition is deposited on the first surface of the insulation mat ([0012] and Figure 1 of Mueller).
Claim 6, the binder is selected from an acrylic binder, a polyester-type binder, a binder comprising at least one reaction product from a Maillard reaction, and combinations thereof ([0008] of Mueller).
Claim 8, the binder comprises at least one or more of a) at least one reaction product from a Maillard reaction; b) at least one product of a carbohydrate and an amine reactant; and c) at least one product of a reducing sugar reactant and a polycarboxylic acid ammonium salt reactant ([0008] of Mueller).
Claim 9, the metal sheet is galvanized ([0019] of Mueller).
Claim 11, a metal sheet is attached to the second surface by a water-comprising adhesive contacting the metal sheet and the second surface ([0003] of Mueller).
Claim 12, the corrosion inhibitor composition is effective to modify toward neutral a pH of the uncured combination in contact with water from the water-containing adhesive ([0003] of Mueller).
Claim 13, the veil is positioned in contact with a surface of a second, galvanized metal sheet ([0019] and claim 19 of Mueller).
Claim 14, the corrosion inhibitor composition provides passivation of the surface of the second metal sheet ([0013] of Mueller).
Claim 15, the binder comprises at least one reaction product from a Maillard reaction, the uncured composition has an acidic pH, and the corrosion inhibitor composition has an alkaline pH ([0008] of Mueller).

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.
The applicant asserts that Houpt discloses applying a corrosion inhibitor onto a glass fiber mat in combination with an anti-static composition, which composition is allegedly excluded by virtue of the claims reciting “consisting of” language. Applicant’s argument is not persuasive because Houpt discloses that an anti-static composition “may also be sprayed onto the surface of glass fiber mats” (emphasis added, [0004]). Therefore, Houpt discloses that an anti-static composition is optional and not required.
Plus, Houpt discloses that “residual heat from the glass fibers and the flow of cooling air through the fibrous mat during the forming operation generally evaporates most of the water from the binder and any anti-static composition” (emphasis added, [0004]). Therefore, Houpt discloses that the anti-static composition is not present.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789